P ER Curiam. On November 30, 2000, we established the Amendment 80 Committee to oversee the implementation of Amendment 80 to the State Constitution. See In re: Appointment of Special Supreme Court Committee to be known as “Amendment 80 Committee,” 343 Ark. 877 (2000). Much has been accomplished to that end, but more remains to be done. At this time, it is necessary to make additional appointments to the Committee. We hereby appoint Justice Jim Hannah, the Honorable Jim Gunter, Circuit Judge of Hope, the Honorable Stephen Routon, District Judge of Forrest City, and the Honorable David Stewart, District Judge of Little Rock, to the Amendment 80 Committee. Judge Gunter is the current president of the Arkansas Judicial Council, and he replaces his predecessor in that position, the Honorable David Bogard of Little Rock. We thank Judge Bogard for his service and extend our appreciation to the new appointees for their willingness to serve on this important Committee. The current composition of the Committee is as follows: Chief Justice W H. “Dub” Arnold, Chair Justice Robert L. Brown Judge Robert J. Gladwin Judge Jim Gunter Justice Jim Hannah Ronald D. Harrison Justice Annabelle Clinton Imber Jim L. Julian Judge Andree L. Roaf Judge Stephen Routon Judge David Stewart Chief Judge John F. Stroud, Jr.